Voto concurrente del
Juez Asociado Señor Díaz Cruz
en el cual concurren los Jueces Asociados Señores Dávila, Martín, Irizarry Yunqué y Negrón García.
San Juan, Puerto Rico, a 7 de noviembre de 1975
Al concurrir íntegramente con la opinión circulada deseo añadir lo siguiente:
El concepto de “detención y arresto” a los fines limitados de pedir al conductor que se someta a análisis químico de sangre o aliento (9 L.P.R.A. see. 1043 (b)) sin mayor priva-ción de libertad cuando éste accede, no representa el acto de poner la persona bajo custodia restrictiva que la Regla 22(a) de Procedimiento Criminal rehusó dejar al arbitrio del poli-cía, requiriendo su pronta revisión por un magistrado. *372Cuando la detención es efímera y así circunscrita, y consen-tida por el ciudadano que se aviene al análisis, no veo dificul-tad semántica ni jurídica en aplicar la Regla 7(a) de Proce-dimiento Criminal en su provisión de que . . En aquellos casos en que un funcionario del orden público pudiere arres-tar sin orden de un magistrado, dicho agente, si se tratare de un delito menos grave (misdemeanor), podrá citar por escrito y bajo su firma a la persona para que comparezca ante un magistrado, en vez de arrestarla. La citación informará a la persona que si no compareciere se expedirá una orden de arresto en su contra.” (Énfasis en el original.)
Las Reglas de Procedimiento Criminal sobre arresto están dirigidas a proteger la libertad, y es absurda y suicida la posición del interventor insistiendo en que se le proteja su libertad prolongando su custodia por el tiempo problemático e incierto en ocasiones que tome encontrar un magistrado dis-ponible, en sustitución del método racional utilizado por el policía dejándolo libre con una citación de cuatro días de plazo para comparecer ante el juez.